     Case 1:17-cv-01736-DAD-JLT Document 34 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HENRY SPITZER,                                   No. 1:17-cv-01736-DAD-JLT (SS)
12                     Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND GRANTING IN
14   ANDREW M. SAUL,1 Commissioner of                 PART PLAINTIFF’S MOTION FOR
     Social Security,                                 ATTORNEYS’ FEES
15
                       Defendant.                     (Doc. Nos. 29, 33)
16

17

18          Plaintiff Henry Spitzer prevailed in this action appealing the Commissioner of Social

19   Security’s decision to deny his application for benefits under the Social Security Act. He now

20   seeks an award for attorneys’ fees and expenses pursuant to the Equal Access for Justice Act

21   (“EAJA”) under 28 U.S.C. § 2412(d). (Doc. No. 29) The matter was referred to a United States

22   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On April 24, 2020, the assigned magistrate judge found that plaintiff was a prevailing

24   party under the EAJA and entitled to an award of fees. (Doc. No. 33 at 3.) However, the

25   magistrate judge determined that the billing records submitted by plaintiff’s counsel included

26
     1
       This action was originally filed against Nancy A. Berryhill in her capacity as then-Acting
27   Commissioner of Social Security. The court has automatically substituted Andrew M. Saul, who
     has since been appointed the Commissioner of Social Security, as defendant. See Fed. R. Civ. P.
28
     25(d).
                                                     1
     Case 1:17-cv-01736-DAD-JLT Document 34 Filed 05/21/20 Page 2 of 2

 1   clerical tasks and duplicative work that was not compensable and recommended that the motion

 2   for attorneys’ fees be granted in the modified amount of $6,564.62. (Id. at 7.) The findings and

 3   recommendations were served on the parties and contained notice that any objections were to be

 4   filed within fourteen (14) days of service. (Id. at 8.) No objections have been filed and the time

 5   to do so has now passed.

 6          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court conducted a de

 7   novo review of the case. Having carefully reviewed the file, the court concludes that the findings

 8   and recommendations are supported by the record and proper analysis.

 9          Accordingly,

10          1.      The findings and recommendations issued on April 24, 2020 (Doc. No. 33) are

11                  adopted in full;

12          2.      Plaintiff’s motion for attorney’s fees (Doc. No. 29) is granted in the modified

13                  amount of $6,564.62;

14          3.      Defendant shall determine whether plaintiff’s EAJA attorney fees are subject to

15                  any offset and, if the fees are not offset, make payment to plaintiff;

16          4.      If the Government decides to accept an assignment of fees, payment shall be made

17                  payable to counsel; and

18          5.      Payment shall be mailed to plaintiff’s counsel of record, Andrew Koenig.

19   IT IS SO ORDERED.
20
        Dated:     May 20, 2020
21                                                        UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                      2
